Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15-20 describe(s) a computer program per se.
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Mervin et al. (US 2019/0311640 A1) teaches:
A computerized system of teaching that utilizes curriculum materials having encoded indicia, (Abstract: “Exemplary embodiments described herein are directed to systems and methods of immersive language learning that employ positionable visual aids and an associated software application with which the visual aids can interact through scanning by the application.”) comprising: 
a computer comprising computerized memory and a processor executing imaging software and decoding software in said memory; (Abstract: “The application is loaded onto a smart phone or other microprocessor-based device with imaging capability. Scanning of the visual aid using the application on the microprocessor-based device results in a presentation by the application that facilitates learning of the word in meaning and pronunciation.” The application is saved in device memory, and corresponds to the decoding software.)
a camera comprising an image reader assembly configured to generate pixel data from the encoded indicia on a respective curriculum material; ([0009], “Interaction between the application and the visual aids may be facilitated by the inclusion of a mechanism on the visual aids that is readable by the application after imaging by a camera of the device on which the application is being executed, and which causes the application to automatically perform some function or functions. The mechanism may be triggered by one or more symbols or other markings such as, for example, a bar code, QR code, etc., that is readable by the application.” Images captured by a camera is pixel data. [0053], “The scannable object(s) on a given visual aid—whether merely a word itself, or a QR code or other specialized object”)
wherein the imaging software processes said pixel data to generate digital pixel data and stores the digital pixel data in said memory, wherein said processor executes said decoding software by receiving said digital pixel data from said memory and generates a data set from the encoded indicia; 
a transceiver in bi-directional communication with the computer and a server on a network, said server having access to augmented reality image data, said transceiver transmitting said data set to said server over the network; 
wherein said server is configured to receive said data set and transmit, to the computer, selected augmented reality image data that corresponds to the data set, and 
wherein said computer uses the processor to show the augmented reality image data on a display.([0053], “The scannable object(s) on a given visual aid—whether merely a word itself, or a QR code or other specialized object—includes information that instructs the application to execute a function that facilitates and/or enhances the language learning experience. An exemplary application function may be as simple as directing the user to a particular website or webpage, or may be a more complex function such as activating a feature of the application that enhances the learning of a given word by providing an audible pronunciation of the word, presenting the word in one or more phrases, etc (see, e.g., FIGS. 5-7 and 21).” [0055], “In this context, operation of an exemplary application may even result in reconfiguration of a remote audio source for purposes of providing audible information relating to a word on a visual aid. For example, audio and/or image/video feedback may be relocated to other platforms/operating systems that are capable of audio and/or video output (directly or via signal), such as but not limited to speakers, smart glasses (see FIG. 10), or a virtual reality headset (see FIG. 11). As represented in FIGS. 12A-12B, an exemplary application may further provide a user with various levels of augmented reality functionality.”)
However, Merwin does not teach:
wherein the imaging software processes said pixel data to generate digital pixel data and stores the digital pixel data in said memory, wherein said processor executes said decoding software by receiving said digital pixel data from said memory and generates a data set from the encoded indicia; 
a transceiver in bi-directional communication with the computer and a server on a network, said server having access to augmented reality image data, said transceiver transmitting said data set to said server over the network; 
wherein said server is configured to receive said data set and transmit, to the computer, selected augmented reality image data that corresponds to the data set,

Regarding claim 1, Barreira et al. (“MOW: Augmented Reality Game to Learn Words in
Different Languages”, included in the IDS) teaches:
A computerized system of teaching that utilizes curriculum materials having encoded indicia, (Section I, top right: “In this paper, we present an AR game (MOW – Matching Objects and Words) that allows children to learn a variety of words in different languages.” Section III, top right “As most AR games [18], MOW uses a marker-based technique to accurately determine the position and orientation when it comes to place virtual objects in the real world.”) comprising: 
a computer comprising computerized memory and a processor executing imaging software and decoding software in said memory; (VR game learning system has computer and memory and application software.)
a camera comprising an image reader assembly configured to generate pixel data from the encoded indicia on a respective curriculum material; (Section III, left bottom: “
    PNG
    media_image1.png
    148
    496
    media_image1.png
    Greyscale
”
Images captured by a camera is pixel data.)
wherein said computer uses the processor to show the augmented reality image data on a display. (Section III, left bottom: “
    PNG
    media_image1.png
    148
    496
    media_image1.png
    Greyscale
”
”)
However, Barreira does not teach:
wherein the imaging software processes said pixel data to generate digital pixel data and stores the digital pixel data in said memory, wherein said processor executes said decoding software by receiving said digital pixel data from said memory and generates a data set from the encoded indicia; a transceiver in bi-directional communication with the computer and a server on a network, said server having access to augmented reality image data, said transceiver transmitting said data set to said server over the network; wherein said server is configured to receive said data set and transmit, to the computer, selected augmented reality image data that corresponds to the data set,

Regarding claim 1, Cunningham et al. (US 2017/0017642 A1) teaches:
A computerized system of teaching that utilizes curriculum materials having encoded indicia, (Abstract: “Systems, methods, and devices for second language acquisition, using incrementally increasing in-line word and grammar substitution to increase comprehension and retention by presenting new material in an already-understood context. The systems, methods, and devices may be implemented in a range of embodiments, from books to computer systems, and generally use isolated word and phrase substitution with a translated word/phrase in the context of a base language document to convey the meaning of the translated word/phrase to the user by context.” FIG. 1 the italic word is the indicia.) comprising: 
a computer comprising computerized memory and a processor executing imaging software and decoding software in said memory; (A user uses the augmented reality or heads-up display read a paragraph as shown in FIG. 1.)
a camera comprising an image reader assembly configured to generate pixel data from the encoded indicia on a respective curriculum material; ([0123], “The depicted computer implemented methods generally use software on the user's client computer device to examine the text content of a digital document, identify individual words that appear in that document in the user's base language,”)
wherein said computer uses the processor to show the augmented reality image data on a display. ([0101], “One or more of each of the lens elements 110, 112 may be formed of any material that can suitably display a projected image or graphic. Each of the lens elements 110, 112 may also be sufficiently transparent to allow a user to see through the lens element. Combining these two features of the lens elements may facilitate an augmented reality or heads-up display where the projected image or graphic is superimposed over a real-world view as perceived by the user through the lens elements.”)
a transceiver in bi-directional communication with the computer and a server on a network, (FIG. 13) said server having access to augmented reality image data, said transceiver transmitting said data set to said server over the network; ([0123], “The depicted computer implemented methods generally use software on the user's client computer device to examine the text content of a digital document, identify individual words that appear in that document in the user's base language, provide that list of words to a remote computer, and receive back from the remote computer a list of words in the based language to be translated, and the target language terms to which those words will be translated. ”) wherein said server is configured to receive said data set and transmit, to the computer, selected augmented reality image data that corresponds to the data set,(FIG. 13, [0014], “an application server computer comprising a microprocessor and a non-transitory computer-readable storage medium having computer-readable instructions thereon which, when executed by the microprocessor, perform the steps of receiving at the server a request including a word list comprising a plurality of words in a first language and, for each word in the word list, a count of occurrence of the each word in a document; selecting as plurality of words in the word list for translation, the selected plurality of words being based at least in part upon the count of occurrences for each word in the selected plurality of words; determining as translation of the each word in the selected plurality of words into a second language; and responding to the received word list with a second word list comprising the selected plurality of words and, for each the word in the selected plurality of words, the determined translation of the each word.”)
However, Barreira does not teach:
wherein the imaging software processes said pixel data to generate digital pixel data and stores the digital pixel data in said memory, wherein said processor executes said decoding software by receiving said digital pixel data from said memory and generates a data set from the encoded indicia; 
None of the references along or in combination teaches the limitations recited in the independent claims as a whole.

Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 15 recites similar limitations as claim 1, thus the reason for allowable subject matter of claim 1 is applied to claim 15. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611